Citation Nr: 0208166	
Decision Date: 07/19/02    Archive Date: 07/29/02

DOCKET NO.  00-18 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for service-connected chondromalacia of 
the right knee with mild traumatic arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from May 1972 to May 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2000 decision by the RO 
that recognized arthritis of the right knee as part and 
parcel of service-connected chondromalacia of the right knee, 
but found that an increased rating higher than 10 percent was 
not warranted.  The Board remanded the appeal to the RO for 
additional development in March 2001.  


FINDING OF FACT

The veteran's right knee disability is manifested by 
complaints of pain, crepitus, and arthritis, but without 
instability; actual or functional limitation of motion, 
albeit not compensable under applicable diagnostic codes 
pertaining to limitation of motion, is nevertheless present. 


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for service-connected chondromalacia of the right 
knee based on instability have not been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 
and Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, including Diagnostic Code 5257 
(2001).  

2.  The schedular criteria for a separate evaluation of 10 
percent and no greater for arthritis of the right knee have 
been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
including Diagnostic Codes 5010-5003, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

By rating action in July 1975, service connection was 
established for chondromalacia of the right knee and a 10 
percent evaluation under 38 C.F.R. Part 4, Diagnostic Code 
5257 was assigned effective from May 24, 1975, the day 
following the veteran's discharge from service.  The veteran 
was notified of this decision and did not appeal.  

In May 2000, the veteran requested that arthritis be 
recognized as part and parcel of his service connected 
disability.  He requested that the VA obtain treatment 
records from Dorn VAMC from 1997 to the present and from 
Florence Veterans Affairs Primary Care Clinic for the period 
from June 1999.

When examined by VA in May 2000, the veteran complained 
mostly of pain, with stiffness, giving way, and locking in 
the right knee, especially when trying to get out of a car or 
out of a chair.  The veteran described his right knee pain as 
being similar to a toothache.  He reported that he sometimes 
had increased pain for two or three days at a time.  Running 
or increased activity precipitated the pain, as did standing 
for long periods of time.  Resting alleviated his symptoms.  
The veteran denied ever dislocating or subluxating his knee 
or kneecap/patella, and he denied having inflammatory 
arthritis.  He indicated that he continued to work full-time 
and had not missed work because of his right knee disability.  

On examination, there was mild 1+ effusion.  Range of motion 
was from 0 to 140 degrees.  There was mild tenderness in the 
medial aspect of the right knee.  McMurray's test and 
Lachman's sign were negative.  The right knee was stable to 
varus and valgus stress.  Anterior and posterior drawer sign 
was negative.  Strength in the right leg was 5/5.  The 
examiner noted that an MRI of the right knee in March 2000 
showed some medial meniscus degeneration, but no tear.  There 
was some mild degenerative joint disease.  The impression was 
mild degenerative joint disease, most likely patellofemoral, 
and medial compartment in origin.  

By letter dated in October 2001, the veteran was advised of 
the passage of the VCAA of 2000, and of VA's heightened duty 
to assist the veteran in the development of his claim under 
the Act.  The veteran was advised that he could submit 
additional evidence and that VA would assist him in obtaining 
evidence he identifies.  The letter listed the evidence that 
would be needed from him.

VA treatment records from the facilities listed by the 
veteran were associated with the claims file subsequent to 
the May 2000 VA examination.  These records show that the 
veteran was seen on numerous occasions for various problems 
from 1999 to 2001.  In February 2000, the veteran reported 
intermittent symptoms with his right knee.  The veteran 
described catching-like episodes associated with pain 
medially.  He also reported some swelling on occasion 
depending on his activity.  He reported some increased pain 
with climbing, kneeling, and squatting.  The veteran was 
employed in retail sales work.  On examination, the veteran's 
gait was normal, and he could stand on his heels and toes 
without difficulty.  The knee was stable and the veteran 
could deep knee bend with no complaints.  There was some mild 
crepitation which appeared to be subpatellar with McMurray's 
testing although the veteran complained of pain medially.  
There was full range of motion in the right knee.  The 
examiner indicated that x-ray studies of the right knee were 
normal for the veteran's age group.  

A report from the same physician dated in April 2000 shows 
that an MRI of the veteran's right knee revealed very mild 
degenerative joint disease.  There was no indication of a 
meniscus tear or ligamentous injury.  The physician commented 
that no orthopedic treatment was indicated at this time.  

When seen by VA in February 2001, the veteran reported 
chronic pain, mostly in the anterior area of his knee and 
intermittent popping especially anteriorly.  He denied 
locking.  He also reported occasional swelling in his right 
knee but none recently.  On examination, there was no 
effusion.  Range of motion was from 0 to 150 degrees.  
Quadriceps strength was 4+/5, and there was significant 
patellofemoral crepitation as well as pain with patellar 
grind.  There was no patellar apprehension and no significant 
medial or lateral joint line tenderness.  Lachman's sign and 
McMurray's testing were negative.  There was no varus or 
valgus laxity, and anterior and posterior drawer sign were 
negative.  Sensation and pulses were intact in the distal 
extremity.  X-ray studies showed mild degenerative changes of 
the knee joint.  The examiner also referred to the March 2000 
MRI report and the findings reported above.  The impression 
was history of chronic right knee pain with symptoms 
referable to the patellofemoral joint with crepitation and 
significant pain with patellar grind.  There is no specific 
joint line tenderness and an MRI showed no evidence of a 
meniscus tear, although there was evidence of degenerative 
changes in the patellofemoral joint.  The examiner indicated 
that the veteran should continue taking his medication as 
directed and that he was sending the veteran for physical 
therapy for quadriceps strengthening.  The veteran was 
scheduled for follow-up in six weeks with additional x-ray 
studies to be ordered.  

When seen for physical therapy in February 2001, the veteran 
reported his subjective right knee pain at the current time 
was 0 on a scale of 0 to 10.  During episodes of "heating 
up," the veteran estimated his pain as 3/10.  Sharp pain 
episodes were rated 9/10.  All clinical findings on 
examination at that time were negative except for some edema.  
Strength in the right leg was 5/5, and there was no 
instability.  Squatting was within normal limits, and 
stepping up and down 8 inches had no effect on the veteran's 
right knee.  

VA x-ray studies of the right knee in March 2001, including 
sunrise views revealed mild degenerative changes on lateral 
and standing views.  No significant joint space narrowing was 
seen.  There was a small suprapatellar effusion.  

When seen in March 2001, the veteran's symptoms were 
unchanged and consisted primarily of right knee pain with 
prolonged activities.  On examination, there was no effusion 
in the right knee.  There was moderate to painful subpatellar 
crepitation.  The veteran had full range of motion in the 
knee and there was no instability.  There was increased pain 
with full flexion.  McMurray's maneuver was associated with 
some generalized discomfort, but no localized sign.  The 
examiner recommended that the veteran continue with his 
efforts of weight reduction and he was placed on Daypro on a 
trial basis.  

When seen in September 2001, the veteran reported that his 
knee pain was reduced somewhat, but that he was still having 
some pain in the anterior area of the knee.  The examiner 
noted that the veteran had not lost any weight and actually 
gained some.  Also, the veteran reported that he had not been 
doing physical therapy as much as he should.  On examination, 
range of motion of the right knee was from 0 to 120 degrees.  
There was patellofemoral crepitus with positive patellar 
grind test.  There was no varus or valgus laxity, and no 
effusion.  The assessment was chondromalacia patella.  

On VA examination in April 2002, the veteran reported chronic 
pain in the right knee and noted that he limped because of 
his knee pain.  He complained of his knee clicking, popping 
out of joint on occasion and giving way.  Medications and 
therapy reportedly did not help him.  

On examination, range of motion in the knee was from 0 to 140 
degrees.  The right knee was stable to varus and valgus 
stress as well as anterior/posterior stress.  There was 
slight patellofemoral tip crepitus with slight patellofemoral 
tenderness to palpation.  The medial joint line was tender to 
palpation.  There were no focal motor or sensory deficits.  
The examiner commented that the veteran may possibly exhibit 
weakened movement, excess fatigability or incoordination.  It 
was possible that he might lose 10 or more degrees of range 
of motion depending on his level of pain.  Weakened movement, 
excess fatigability or incoordination, and pain could 
significantly limit functional ability during flare ups.  It 
was estimated that the limitation of range of motion 
secondary to pain during flare-ups would be about 10 degrees.  

VCAA

A significant change in the law was effectuated during the 
pendency of this appeal.  Specifically, on November 9, 2000, 
the President of the United States signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the concept of a well-grounded claim, redefined 
and expanded the obligations of VA with respect to the duty 
to assist, and superseded the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  

In this case, the veteran was notified of the newly enacted 
law by letter in October 2001.  The veteran was informed of 
what evidence he was expected to provide VA and what evidence 
VA had already obtained.  The veteran was advised of the type 
of evidence needed to establish entitlement, the evidence 
that had already been obtained, and what information or 
evidence was still needed from him.  The veteran was afforded 
two VA examinations during the pendency of the appeal, and he 
was given additional time following the Board remand in March 
2001, to provide additional evidence or to request a hearing.  
The veteran did not respond to the VCAA letter and did not 
submit any additional evidence or argument in support of his 
claim for an increased rating.  The veteran has not alleged 
the presence of any additional medical evidence which would 
be pertinent to his claim for an increased rating.  

Every effort has been made assist the veteran to obtain 
evidence from all identified sources.  No reasonable 
possibility exists that any further assistance would aid the 
veteran in substantiating his claim.  Thus, the VA has met 
its duty to notify and assist under the VCAA.  See 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  
Accordingly, it is concluded that the veteran would not be 
prejudiced by the Board proceeding with the adjudication of 
his claim for increase.  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).  

In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole-recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  In 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the Court held 
that "[w]here entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco; 
38 C.F.R. § 4.2 (2001).  

Analysis

The schedular ratings do not provide for a specific code for 
chondromalacia.   The RO rated the veteran by analogy to DC 
5257 pertaining to recurrent subluxation or lateral 
instability.  By rating action of July 2000, the RO included 
traumatic arthritis as an aspect of the disability.

DC 5257 provides as follows:  

Knee, other impairment of:  
  Recurrent subluxation or lateral instability:  
    
Severe.........................................................
.........................    30   
    
Moderate.......................................................
.......................    20   
    
Slight.........................................................
..........................    10   

Ratings under this code require recurrent subluxation or 
lateral instability.  When examined by VA in May 2000 and in 
April 2002, there was no instability of the right knee.  In 
fact, the veteran has never been shown to have any 
instability in his right knee.  Absent evidence of any 
impairment due to recurrent subluxation or lateral 
instability, a rating in excess of 10 percent based on 
instability is not warranted.

Traumatic arthritis is rated under Diagnostic Code 5003, the 
code for degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2001).  Diagnostic Code 5003 specifies that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, rate as below:
    With X-ray evidence of involvement of 2 or more major 
joints      20
     or 2 or more minor joint groups, with occasional
     incapacitating 
exacerbations...............................
    With X-ray evidence of involvement of 2 or more major 
joints      10
     or 2 or more minor joint 
groups............................
  Note (1): The 20 pct and 10 pct ratings based on X-ray
   findings, above, will not be combined with ratings based 
on
   limitation of motion.

The rating criteria for limitation of motion of the knee are 
as follows:  

5260  Leg, limitation of flexion of:  
  Flexion limited to 
15°.............................................................................    
30
  Flexion limited to 
30°.............................................................................    
20
  Flexion limited to 
45°.............................................................................    
10
  Flexion limited to 
60°.............................................................................     
0

5261  Leg, limitation of extension of:  
  Extension limited to 
45°..........................................................................    50   
  Extension limited to 
30°..........................................................................    40   
  Extension limited to 
20°..........................................................................    30   
  Extension limited to 
15°..........................................................................    20   
  Extension limited to 
10°..........................................................................    10   
  Extension limited to 
5°............................................................................      0   

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  

In order to assign a 10 percent rating under the criteria for 
limitation of motion, flexion must be limited to 45 degrees 
or less, or extension limited to 10 degrees or more.  The 
clinical findings on the two VA examinations conducted during 
the pendency of the appeal show full range of motion in the 
right knee.  Except for a single episode in September 2001, 
where flexion was limited to 120 degrees, the veteran has not 
demonstrated any actual limitation of motion in the right 
knee, let alone a limitation sufficient to warrant the 
assignment of a 10 percent rating under DCs 5260 or 5261. 

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2001).  The 
Court has emphasized that when assigning a disability rating, 
it is necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an 
orthopedic disorder should reflect functional limitation due 
to pain which is supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2001).  The factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45 (2001).  

In this regard, the Board notes that while the veteran 
reports that he has chronic right knee pain, he continues to 
work full-time as salesman and has not lost any time at work 
because of his right knee disorder.  On the recent VA 
examination, the veteran had full range of motion in the 
right knee.  Although the examiner indicated that the veteran 
may possibly lose 10 or more degrees of range of motion due 
to pain or during flare-ups, this would not equate to more 
than minimal loss of range of motion, best described by DCs 
5010-5003.  While the veteran described his right knee pain 
during episodes of "heating up" as a 3/10, and described 
his knee pain on several occasions as being similar to a 
tooth ache, objective evidence of functional loss beyond that 
contemplated by the 10 percent being assigned under 5010-5003 
has not been demonstrated.  Importantly, the veteran has been 
seen by VA on numerous occasions during the pendency of this 
appeal.  Yet, the most limitation of motion has been a 
reduction in flexion to 120 degrees.  

The veteran was afforded additional time to provide VA with 
evidence showing that his right knee disability warrants a 
higher rating.  However, the veteran has not responded to the 
VA's letter of October 2001, which informed him of the 
recently enacted VCAA law.  In summary, an additional ten 
percent and no higher under the DC for traumatic arthritis is 
warranted.


ORDER

An increased rating for service-connected chondromalacia of 
the right knee in excess of 10 percent is denied.  

A separate ten percent rating for arthritis of the right knee 
is warranted under DCs 5010-5003, subject to the applicable 
criteria governing the payment of monetary benefits.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

